UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1285


In Re:   JAMES A. ROSE, III,

                 Debtor.

----------------------------------

ALGERNON LEE BUTLER, III, Trustee in Bankruptcy for James A.
Rose, III,

                 Trustee – Appellant,

           v.

DEUTSCHE   BANK   TRUST   COMPANY       AMERICAS,   AS    TRUSTEE;
RESIDENTIAL FUNDING COMPANY, LLC,

                 Defendants – Appellees,

           and

WILLIAM WALT PETTIT,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
Chief District Judge. (7:09-cv-00145-FL; L-08-00080-8-AP)


Submitted:   February 15, 2011               Decided:    March 21, 2011


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Algernon L. Butler, III, BUTLER & BUTLER, L.L.P., Wilmington,
North Carolina, for Appellant.  Alan B. Powell, Christopher C.
Finan, ROBERSON, HAWORTH & REESE, P.L.L.C., High Point, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Algernon L. Butler, III, as trustee in bankruptcy for

the estate of James A. Rose, III, appeals from the district

court’s order affirming the bankruptcy court’s order denying the

trustee’s    motion     seeking     to    invalidate       —    on    the    basis       of    a

typographical       error    —   the     deed    of     trust    currently        held        by

Deutsche Bank Trust Company Americas on certain real property of

the estate.         The bankruptcy court and the district court held

that a bona fide purchaser would have been on notice as to the

error in the deed and, therefore, the trustee may not avoid the

lien under 11 U.S.C. § 544(a) (2006).                       We have reviewed the

record     included     on   appeal,       the        parties’       briefs,      and     all

supplemental        materials     before        the     court    and        we    find        no

reversible error.       Accordingly, we affirm for the reasons stated

below.     In re Rose (Butler v. Deutsche Bank Trust Co.), Nos.

7:09-cv-00145-FL; L-08-00080-8-AP (E.D.N.C. July 20, 2009; Feb.

9, 2010).     We deny the Appellant’s motion for reconsideration of

this court’s order entered June 10, 2010, and we dispense with

oral     argument    because      the    facts    and     legal       contentions         are

adequately    presented      in    the    materials        before      the       court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                           3